ORDER
This case came before a hearing panel of this court for oral argument on June 27, 1995, pursuant to an order directing the defendant, Harold H. Shaw, Jr., to show cause why the issue raised in his appeal should not be summarily decided.
The defendant appeals from an order entered by a Family Court justice denying his motion to terminate child-support payments to his son, who, although having reached his eighteenth birth date, is severely disabled by autism and unable to support himself. There is no appeal from such an order. General Laws 1956 (1994 Reenactment) § 14-l-52(b) permits review only by certiorari. Accordingly the defendant’s appeal is dismissed.
Had this matter been properly before this court on certiorari, the defendant’s reliance upon G.L.1956 (1988 Reenactment) § 15 — 5— 16.2(b) would have been misplaced. On the basis of the limited facts before this court, and in the absence of any transcript of the proceedings below, Siravo v. Siravo, 424 A.2d 1047, 1050 (R.I.1981) appears controlling.
SHEA and LEDERBERG did not participate.